Citation Nr: 1042594	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  05-05 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for bipolar disorder and obsessive-compulsive disorder (OCD) with 
depression and anxiety, prior to July 18, 2006. 

2.  Entitlement to an initial evaluation in excess of 30 percent 
for bipolar disorder and OCD with depression and anxiety, from 
July 18, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to April 2003.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from the Columbia, South Carolina Department of Veterans 
Affairs (VA) Regional Office (RO).

In May 2007, July 2008 and August 2009, the Board remanded this 
appeal for additional development.

Of preliminary importance, because the claim for higher ratings 
involves a request for higher ratings following the grant of 
service connection, the Board has characterized these claims in 
light of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for a previously service- connected 
disability). 


FINDINGS OF FACT

1.  From the award of service connection to July 18, 2006, the 
Veteran's bipolar disorder and OCD with depression and anxiety 
was manifested by deficiencies in most of the areas of work, 
family relations, judgment, thinking, or mood; but total 
occupational and social impairment had not been demonstrated.

2.  Since July 18, 2006, the Veteran's bipolar disorder and OCD 
with depression and anxiety has been manifested by racing and 
intrusive thoughts as well as some difficulty concentrating, but 
without flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; or difficulty in 
establishing and maintaining effective work and social 
relationships; but has not been manifested by occupational and 
social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial 70 percent rating, but no more, for 
bipolar disorder and OCD with depression and anxiety, prior to 
July 18, 2006, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.7, 4.20, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a rating in excess of 30 percent for bipolar 
disorder and OCD with depression and anxiety, beginning July 17, 
2006, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 
4.20, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  See also 73 Fed. Reg. 
23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. 
§ 3.159).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be sent prior to the appealed rating decision or, 
if sent after the rating decision, before a readjudication of the 
appeal.  

VA's notice requirements apply to all five elements of a service-
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VA's 
notice requirements may, nonetheless, be satisfied if any errors 
in the timing or content of such notice are not prejudicial to 
the claimant.  Id.  A Supplemental Statement of the Case (SSOC), 
when issued following VCAA-compliant notice, satisfies the due 
process and notification requirements for an adjudicative 
decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006). 

Collectively, pre- and post-rating letters, dated in June 2003 
and July 2007, provided notice to the Veteran described the 
evidence necessary to substantiate a claim for service 
connection, and met all of the requirements noted above; 
including informing the Veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claim are received by VA.  The July 2007 letter also included 
notice as to how disability ratings and effective dates are 
assigned, and the type of evidence that impacts these types of 
determinations, consistent with Dingess.  This notification would 
also apply to the "downstream" issue of entitlement to a higher 
initial rating.  The United States Court of Appeals for Veterans 
Claims (Court) has held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 
Vet. App. at 491.  A December 2004 Statement of the Case (SOC) 
provided notice of the applicable rating criteria with regard to 
the Veteran's psychiatric disability; while February 2008 and 
June and November 2009 SSOCs readjudicated the appeal after the 
Veteran responded and further development was completed.  The 
Veteran has had ample opportunity to respond or supplement the 
record, and is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  He has not alleged that notice in this case was less 
than adequate.  Consequently, any error in the sequence of events 
or content of the notice is not shown to prejudice the Veteran or 
to have any effect on the matters decided on appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matters herein decided, at this juncture.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a 
party alleging defective notice has the burden of showing how the 
defective notice was harmful).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  VA has either obtained, or 
made sufficient efforts to obtain, available records 
corresponding to all treatment for his psychiatric disability 
described by the Veteran.  Additionally, he was afforded VA 
examinations in July 2003 and February 2009, which along with the 
other evidence of record, are adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the foregoing, 
the Board finds that VA has substantially complied with the 
Board's prior remands.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the 
question for consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the effective 
date of the grant of service connection to consider the 
appropriateness of "staged rating" (i.e., assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Since the award of service connection, the Veteran's service-
connected bipolar disorder and OCD with depression and anxiety 
has been rated 30 percent disabling under Diagnostic Code 9432, 
pertaining to bipolar disorder, in accordance with the General 
Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130. 

Under the general rating formula, a 30 percent rating requires 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and conversion 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affected the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating 
formula, a maximum 100 percent rating is applicable if the 
manifestations of the service-connected psychiatric disorder 
result in total occupational and social impairment.  Although the 
rating formula lists specific symptoms that are indicative of 
total impairment, the Court has held that the symptoms listed in 
the rating formula are only examples, and that evidence of those 
specific symptoms is not required to show that the veteran is 
totally disabled.  In rating a mental disability, VA is required 
to consider all symptoms that affect her social and occupational 
functioning, and not limit consideration to those symptoms listed 
in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In other words, the primary consideration is 
whether the manifestations of the service-connected psychiatric 
disorder result in total social and occupational impairment, 
regardless of whether the Veteran demonstrates those symptoms 
listed in the rating formula.

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  
A GAF score of 61 to 70 indicates some mild symptomatology (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or social functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  
Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work).

While the rating schedule does indicate that the rating agency 
must be familiar with the DSM-IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

Factual Background and Analysis

Prior to July 18, 2006

In July 2002, the Veteran was admitted for a psychiatric 
evaluation secondary to suicidal ideation with a plan.  He was 
interviewed at the Trident Hospital and referred to a behavioral 
health facility.  He reported that he had a plan that he had been 
thinking about for three weeks but did not carry it out.  He felt 
that he could not handle his current situation.  His situation 
had worsened over the last few weeks and over the past three to 
four weeks, resulting in thoughts of suicide.  He described 
himself as extremely emotionally overwhelmed and unable to cope.  
On examination, speech was without looseness of association or 
tangentially.  His mood was extremely depressed and anxious; his 
affect was mood congruent.  There was suicidal intent and 
ideation and the Veteran appeared quite anxious.  He was oriented 
to person, place, time and situation.  His memory was intact.  
Judgment and insight were fair.  The diagnosis was major 
depressive disorder and OCD.  A GAF score of 30 was recorded.

An August 2002 psychology treatment note reflects that the 
Veteran was discharged from a hospital after a week stay in July 
2002.  He was compliant with medications and reportedly had made 
progress in outpatient therapy.  The Veteran reported that he was 
"better" since his hospitalization.  On examination, he was 
appropriately groomed, neat and clean.  He denied imminent 
thoughts of harm to self or others.  He appeared apprehensive.  
He denied psychotic symptoms but still felt stressed from work.  
He remained socially withdrawn and his mild psychomotor agitation 
continued.  His judgment and insight were fair.  His memory was 
intact and his intelligence was within normal limits.  The 
diagnosis was major depressive disorder and OCD.  A GAF score of 
50 was recorded.

The Veteran underwent a Mental Evaluation Board in November 2002 
for a disability determination due to bipolar disorder. The Board 
noted that from August 2002 to October 2002, after his July 2002 
hospitalization and August 2002 treatment, the Veteran routine 
attended therapy sessions where over time he became boisterous, 
loud and inappropriate.  From November 2002, he began to complain 
of symptoms of paranoia.  Although the Veteran's symptoms had 
diminished and had come somewhat under control, he continued to 
complain of dramatic sleep disturbance as well as an inability to 
control his emotional outbursts, irritability and loud boisterous 
behavior.  He noted that this had caused severe difficulties in 
relating to others at work and that he had been called down on 
numerous occasions for his inappropriate actions.  He also 
complained of difficulties with his wife and children; he was 
attending marital therapy.  He denied any auditory or visual 
hallucinations or any other symptoms of illusions or delusions.  
He did maintain mild amounts of occasional paranoia with regard 
to others.  On examination, the Veteran was alert, oriented and 
cooperative.  His speech was loud and fast and sometimes 
inappropriate.  Psychomotor agitation was noted.  Thought process 
was linear, logical and goal directed.  He denied any suicidal or 
homicidal ideation or delusions or hallucinations.  He did 
complain of some paranoia.  His mood was described as stressed; 
his affect appeared animated and boisterous.  Cognition was 
grossly intact.  Insight was good but his impulse control was 
limited.  The diagnosis was bipolar disorder.  GAF scores of 
"40's" were recorded.  The physician noted that the Veteran's 
symptoms had improved but he was unable to perform his required 
duty of service.

The Veteran underwent a VA examination in July 2003.  The 
examiner noted that the Veteran's sensorium revealed an alertness 
and orientation beyond the usual level.  Concentration was good; 
memory, both remote and recent, was good.  His affect was 
appropriate, mood elevated, thought content was organized and 
relevant and his intelligence was well above average.  He denied 
hallucinations or delusions but spoke freely about suicidal 
ideation when the symptoms of bipolarity first manifested 
themselves.  The Veteran was medically discharged from the Navy 
in 2003.  The diagnosis was bipolar disorder, severe without 
psychotic features.  The examiner noted that the symptoms were 
severe as the Veteran had lost a promising career as a Naval 
Officer due to his psychiatric condition.  His social and 
familial life was initially threatened but that did not appear to 
be the case currently.  A GAF score of 46 was reported.  The 
Veteran remained highly functioning through the efficiency of 
medications.  

A March 2004 treatment note reflects that the Veteran reported 
that he was slightly irritable with some difficulty sleeping.  He 
worked as a chemist.  He currently felt that his mood was very 
stable.  He was not having obsessive compulsive symptoms.  He 
denied any suicidal ideation or homicidal ideation.  On 
examination, he was well groomed, polite, articulate, and 
slightly anxious.  His mood was stable and his affect was full 
and appropriate.  Thought process was organized.  Insight and 
judgment were intact.  He did not appear to be a danger to self 
or others.  The diagnosis was bipolar disorder, currently stable.

An August 2004 psychiatry note reveals that the Veteran had 
received a warning letter from his employer but that he felt that 
things were getting better at work.  On examination, he was less 
stiff and less apprehensive.  He did not show as much irritation 
when talking about certain subjects.  He denied suicidal or 
homicidal ideation.  Insight and judgment seemed fair.  The 
physician noted that the Veteran felt that his job situation was 
somewhat improved and that his medication helped with his mood 
stability to some degree as he and his wife had had some positive 
interactions in the last month.  The diagnosis was bipolar 
disorder.  He seemed to be stable on his present medications.

An October 2004 treatment note reflects that the Veteran reported 
that his symptoms required a current dose of Depakote.  He and 
his wife had recently returned to Reno and were hoping for a good 
job.  On examination, he was cooperative and casually dressed.  
His affect was good and appropriate.  He had a mildly elevated 
mood.  He denied suicidal ideation.  He admitted to times of 
paranoia, grandiosity, hyperactivity, racing thoughts, 
irritability and increased aggression.  He had no current 
psychotic symptoms.  His memory, insight and judgment were good.  
The diagnosis was bipolar disorder.  A GAF score of 50 was 
assigned.

The Veteran underwent a Navy Reserve periodic physical 
examination in February 2005.  The Veteran noted that he had 
maintained his marriage although they were in therapy.  He was 
alert and cooperative.  He appeared slightly hyperverbal with 
increased energy.  His thought process was linear, logical and 
goal directed.  He had no suicidal or homicidal ideations and was 
without psychosis.  His cognition appeared intact.  Insight and 
judgment were impaired at times.  The diagnosis was bipolar 
disorder that was relatively stable.  However, the physician 
indicated that the Veteran's condition had not stabilized and he 
was not fit for active duty due to his bipolar disorder.  His 
symptoms continued to cause social and occupational difficulties 
and would likely prohibit him from getting sustainable employment 
for a long-term basis.  It was advised that the Veteran should be 
converted to permanent retirement.  His current degree of 
impairment of industrial and social adaptability was markedly 
severe.  

The Veteran received VA treatment in June 2006.  He reported that 
he was doing well with his medications.  He was appropriately 
dressed, calm, cooperative.  His mood and affect were euthymic.  
His thought process was logical.  The Veteran denied delusions, 
hallucinations, suicidal ideations and homicidal ideations.  A 
GAF score of 55 in December 2005 was noted.  The diagnosis was 
bipolar disorder.

Considering the evidence of record in light of the above 
criteria, and affording the Veteran the benefit of the doubt, the 
Board finds that from the grant of service connection to July 18, 
2006, the Veteran's bipolar disorder and OCD with depression and 
anxiety more nearly approximates the criteria for a 70 percent 
rating.  See 38 C.F.R. § 4.7.

Collectively, during this period, the pertinent medical evidence 
of record reflects that the Veteran's psychiatric symptomatology 
included suicidal thoughts, sleep disturbance, paranoia, an 
inability to control his emotional outbursts, irritability and 
loud boisterous behavior, obsessive rituals and social 
withdrawal.

In granting the initial 70 percent for the Veteran's psychiatric 
disability for the period from the award of service connection to 
July 18, 2006, the Board has considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has not required the presence of a 
specified quantity of symptoms in the rating schedule to warrant 
the assigned rating for bipolar disorder and OCD with depression 
and anxiety.  See Mauerhan, supra.

Although the Veteran was assigned a GAF score of 30 for his July 
2002 hospital admission and GAF scores of "40's in November 
2002, which reflected anywhere from some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work), subsequent GAF scores of 50, 46 and 55 were 
recorded during this time period.  According to DSM-IV, GAF 
scores ranging from 41 to 50 are indicative of serious symptoms 
(e.g., suicidal ideation) or any serious impairment in social, 
occupational, or school functioning (e.g., unable to keep a job).  
Additionally, the Board notes that GAF scores are only one 
indication of the severity of a given service-connected mental 
disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also 
Carpenter, supra.  Furthermore, in this case, the overall 
evidence of record on does not reflect that the Veteran's 
symptomatology was so severe as to merit a 100 percent 
evaluation.  

The Board emphasizes that during this time period, the symptoms 
associated with the Veteran's service-connected psychiatric 
disability do not meet the criteria for the maximum, 100 percent, 
rating.  As noted above, a 100 percent rating requires total 
occupational and social impairment due to certain symptoms; 
however, the Board finds that neither the delineated symptoms nor 
comparable symptoms are shown to be characteristic of the 
Veteran's bipolar disorder and OCD with depression and anxiety.  
Evidence of record does not show that the Veteran exhibited 
persistent delusions; grossly inappropriate behavior; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Indeed, as noted 
throughout the time period, the Veteran remained married to his 
wife but they were having marital problems and in therapy.  
Therefore, he is shown to be able to be around other people and 
maintain some relationships, even if to a limited degree.  In 
addition, there has been no evidence of delusions or any 
inability to perform activities of daily living.  In sum, the 
psychiatric symptoms shown do not support the assignment of the 
maximum, 100 percent, rating for the period prior to July 18, 
2006.

From July 18, 2006

A July 18, 2006 VA psychiatry note shows that the Veteran was 
casually dressed and neatly groomed.  He was pleasant and 
cooperative.  His affect was cheerful.  He described his mood as 
"much better" and his depression level as a 1 out of 10.  He 
did have some racing and intrusive thoughts as well as some 
difficulty concentrating.  There were no delusions or paranoid 
material.  Perception was not distorted.  Thoughts were clear, 
organized and goal directed.  There was no evidence of anxiety, 
irritability or agitation.  Insight and judgment were intact.  
The diagnosis was bipolar disorder with a recorded GAF score of 
65.

An August 2006 letter from the mental health clinic at the Naval 
Ambulatory Care Center noted that the Veteran denied any 
recurrence of manic or depressive episodes since his last 
evaluation in January 2005.  The prognosis was fair.  The Veteran 
suffered from a chronic condition that required treatment but he 
demonstrated an ability to be high functioning and independent.  
The degree of civilian, social and occupational impairment was 
moderate to severe.

A September 2006 VA treatment note reflects that the Veteran had 
a stable family life and the condition appeared to be stable, 
controlled on medication and psychotherapy.  The Veteran 
demonstrated the ability to be high functioning and independent.  

A November 2006 VA psychiatry note reflected that the Veteran had 
one hospitalization while in the Navy.  He took Depakote.  On 
examination, he was oriented times 3, alert and relevant, denied 
suicidal and homicidal ideation, denied voices, his mood and 
affect were okay, his dress was kept and his thoughts were 
consistent with content.  The diagnosis was bipolar disorder and 
OCD.  A GAF score of 85 was recorded.

A June 2007 VA psychiatry note reflects that the Veteran's 
symptoms of bipolar disorder were controlled for the most part.  
The diagnosis was bipolar disorder.  A GAF score of 75 was 
recorded.

A December 2007 VA psychiatry note indicated that the Veteran had 
some stress from work but it was tolerable.  He had no thoughts 
of suicide or homicide.  On examination, he was casually dressed 
and in no acute distress.  He related and interacted 
appropriately.  His speech was clear and consistent and made 
sense.  His mood was frustrated; his affect was appropriate.  His 
judgment and insight were okay.  He was assessed with bipolar 
disorder, which was controlled for the most part.  There were no 
psychotic indicators or gross cognitive impairment.  The risk to 
harming self or others was low.  A GAF score of 75 was recorded.

The Veteran underwent a VA examination in June 2009.  He was 
casually dressed and well groomed.  He was alert and oriented 
with no signs of psychotic symptomatology.  His thought processes 
were connected, coherent and relevant.  His memory was intact for 
recent and remote events and his affect was consistent with the 
content of his speech.  The examiner noted that the records 
reflected that the Veteran's bipolar disorder was controlled for 
the most part and that his life was essentially stable.  Each 
visit he had had with his psychiatrist between November 2006 and 
January 2009 resulted in a GAF score of 75, indicating only 
slight impairment in overall functioning.  It was documented that 
since he was a patient, there had been no suicide attempts nor 
any inpatient hospitalizations.  No psychotic indicators or gross 
cognitive impairment were noted.  The Veteran was not 
experiencing any significant side effects from his medication and 
was in no acute distress.  He related that he liked his job.  His 
judgment and insight were "okay".  He was currently employed as 
an inspector for a product safety company and stated that he was 
"doing well".  The examiner noted that the results of the 
examination clearly indicated that the Veteran was diagnosable 
with his bipolar disorder but that it has not worsened since his 
move to Ohio.  Medical records were remarkably consistent in 
pointing out that his condition was well controlled by medication 
and that he was doing well both at work and at home.  Though his 
bipolar disorder was a lifetime condition, it appeared that he 
had responded well to his medicine and appeared to be functioning 
at a fairly high level.  He was employed, enjoyed his work and 
was dealing effectively with the people he interacted with.  He 
also reported that he and his wife were getting along better now 
than they ever had in the past.  The diagnosis was bipolar 
disorder.  A GAF score of 71 was recorded.

A July 2009 VA psychiatry note reflects a diagnosis of bipolar 
disorder with obsessive traits.  A GAF score of 75 was recorded.

A February 2010 VA psychiatry note reflects a diagnosis of 
bipolar disorder.  A GAF score of 75 was recorded.

In light of the above, the Board finds that the criteria for a 
rating in excess of 30 percent for the Veteran's service-
connected psychiatric disability were not met since July 18, 
2006.  In this regard, the Board notes that, since July 18, 2006, 
the Veteran's disability was manifested by racing and intrusive 
thoughts as well as some difficulty concentrating.  However, 
multiple psychiatric evaluations indicate that the Veteran denied 
any suicidal or homicidal ideation.  There was also no evidence 
of any psychosis or delusions.  Moreover there was no impairment 
of thought processes or communication.  There were no 
hallucinations, ideas of reference, or suspiciousness.  In 
essence, the examination and treatment reports failed to 
demonstrate that he suffered from symptoms such as 
circumstantial, circumlocutory or stereotyped speech; difficulty 
in understanding complex commands; impaired judgment and impaired 
abstract thinking required for a higher evaluation.  Moreover, 
his interactions with both his family and work had improved.

Additionally, assigned GAF scores ranged from 65 to 85 with the 
majority of scores ranging around 75.  The lowest GAF score of 65 
actually reflects only some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  As June 2009 VA examiner noted, the Veteran's 
medical records were remarkably consistent in pointing out that 
his condition is well controlled by medication, that he was doing 
well both at work and home, that he had responded well to his 
medicine and that he appeared to be functioning at a fairly high 
level.  

After considering the totality of the evidence of record, the 
Board finds that the criteria for a rating in excess of 30 
percent for the Veteran's service-connected psychiatric 
disability were not met subsequent to July 18, 2006.  See 
Singleton v. Shinseki, 23 Vet. App. 376 (2010).

Other Considerations

The Board has also considered whether the Veteran is entitled to 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by 
the Veteran's bipolar disorder and OCD with depression and 
anxiety is appropriately contemplated by the rating schedule.  
Although, higher schedular evaluations are available, but the 
criteria for such evaluations have not been met.  Therefore, 
referral for consideration of an extraschedular evaluation is not 
warranted here.  Thun, supra.  

Finally, the Board notes that the record is negative for evidence 
that the Veteran is unemployable due to his service-connected 
psychiatric disability.  Nor does the Veteran so claim.  
Moreover, the evidence of record shows that generally he has been 
employed, during the entire appeal period.  Therefore, remand or 
referral of a claim for a total rating due to individual 
unemployability (TDIU) is not necessary under the Court's ruling 
in Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial 70 percent rating for bipolar disorder and OCD with 
depression and anxiety, for the period prior to July 18, 2006, is 
granted, subject to the provisions governing the award of 
monetary benefits.

A rating in excess of 30 percent for bipolar disorder and OCD 
with depression and anxiety, from July 18, 2006, is denied. 



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


